Citation Nr: 1044480	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-20 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for coronary artery 
disease (CAD) status post coronary artery bypass graft surgery 
with hypertension, evaluated as 30 percent disabling from October 
1, 2006 to June 24, 2007, and 60 percent disabling from June 25, 
2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




REMAND

The Veteran had active military service from March 1985 through 
May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead is an 
appeal of an original rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of service 
connection-July 24, 2006.  

In this regard, the Board notes that the Veteran has been awarded 
a 100 percent evaluation from the date of his claim-July 24, 
2006 until September 30, 2006, because he underwent coronary 
bypass surgery on June 6, 2006.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7017 (assigns a 100 percent evaluation for three 
months following hospital admission for surgery).  Subsequent to 
his 100 percent evaluation, the RO staged the Veteran's rating 
for his CAD, status post CABG, assigning a 30 percent evaluation 
from October 1, 2006 through June 24, 2007; and a 60 percent 
evaluation from June 25, 2007. 

The Veteran seeks an increased rating for his service-connected 
coronary artery disease (CAD), status post coronary artery bypass 
graft (CABG) surgery with hypertension.  In this case, there is a 
lack of treatment records or a recent VA examination on which to 
base an evaluation of this service-connected disability after 
2007.  Specifically, progress notes from the Cleveland VA Medical 
Center (VAMC) dated from April 2006 through June 2007 are the 
most up-to-date treatment records, and August 2006 is the date of 
the most recent VA examination of record assessing the severity 
of the Veteran's CAD, status post CABG, with hypertension.  

In his substantive appeal (dated in July 2007), the Veteran 
indicated that his CAD was a life altering event that would never 
go away and that he was severely limited in his daily activities 
and was no longer able to participate in physical activities to 
the extent he used to prior to discovering his condition.  This 
July 2007 statement, coupled with the evidence of record before 
he made his statement [which includes a June 2007 
echocardiography report showing an estimated left ventricle 
ejection fraction of 50 percent, as opposed to an earlier noted 
55 percent in August 2006, (see August 2006 VA examination, and 
August 2006 outpatient treatment note)], suggests a worsening of 
the Veteran's heart condition.  Thus, an updated VA examination 
is needed to evaluate the Veteran's claim for a higher rating 
fully and fairly.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered 
a contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support a 
decision on appeal for an increased rating).  

The Board will therefore remand the Veteran's appeal to seek 
current relevant treatment records, and to afford the Veteran a 
VA examination to determine the current severity of his service-
connected coronary artery disease, status post CABG, with 
hypertension.  Findings should be made necessary to apply the 
pertinent rating criteria, in this case, 38 C.F.R. § 4.104, 
Diagnostic Codes 7005 & 7017.  The VA examiner should also 
evaluate the severity of the Veteran's hypertension by performing 
serial blood pressure readings.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify any and 
all VA and non-VA health care providers who 
have treated him for his service-connected 
CAD, status post CABG, with hypertension 
since 2007.  Ensure that all identified VA 
and non-VA medical treatment records that 
are not already of record are obtained and 
associated with the claims folder.  

2.  Then, schedule the Veteran for a VA 
cardiovascular examination to determine the 
nature and severity of his service-
connected CAD, status post CABG with 
hypertension.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should describe the 
current status of the Veteran's CAD, status 
post CABG, to include a description of all 
functional incapacity related to the 
disability, and any current treatment or 
medication received.  All necessary tests 
and studies should be performed, to include 
the appropriate exercise test(s) needed to 
properly calculate the Veteran's METs.  

The examiner is asked to address the 
following:  

(a)  If a laboratory determination of METs 
by exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the level of activity (expressed 
in METs and supported by specific examples, 
such as slow stair climbing) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope.  

(b)  Also, the examiner should note whether 
the Veteran has congestive heart failure or 
left ventricular dysfunction with an 
ejection fraction, and, if so the amount of 
ejection fraction.  

(c)  Serial blood pressure readings should 
also be taken.  

(d)  The examiner is also requested to 
comment upon the impact of the Veteran's 
CAD, status post CABG, and hypertension 
upon his ability to maintain gainful 
employment.

Findings provided in the examination report 
should be made necessary to apply the 
pertinent rating criteria, in this case, 
38 C.F.R. § 4.104, Diagnostic Code 7005, 
7017, and 7101.  Complete rationale should 
be provided for all opinions expressed.  

3.  Make sure that the examination report 
complies with this remand and the questions 
presented in the examination request, 
especially with respect to the 
applicability of examination findings to 
the rating criteria.  If the report is 
insufficient to any extent, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After undertaking any other development 
deemed appropriate, the AOJ should 
readjudicate the issue on appeal in light 
of all information and evidence received.  
In readjudicating this claim, the AOJ 
should consider the propriety of a separate 
compensable rating for hypertension.  If 
any portion of the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

